Name: Thirteenth Commission Directive 76/13/EEC of 15 December 1975 amending the Annexes to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1976-01-09

 Avis juridique important|31976L0013Thirteenth Commission Directive 76/13/EEC of 15 December 1975 amending the Annexes to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs Official Journal L 004 , 09/01/1976 P. 0021 - 0023 Greek special edition: Chapter 03 Volume 14 P. 0142 ++++ ( 1 ) OJ N L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ N L 299 , 19 . 11 . 1975 , P . 19 . THIRTEENTH COMMISSION DIRECTIVE OF 15 DECEMBER 1975 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 76/13/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ) , AS LAST AMENDED BY TWELFTH COMMISSION DIRECTIVE 75/696/EEC OF 24 OCTOBER 1975 ( 2 ) , AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THIS DIRECTIVE PROVIDES FOR THE CONTENTS OF THE ANNEXES TO BE REGULARLY AMENDED TO TAKE ACCOUNT OF DEVELOPMENTS IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS GREATER EXPERIENCE OF CERTAIN ADDITIVES PERMITTED IN THE WHOLE COMMUNITY OR APPROVED ONLY AT NATIONAL LEVEL ALLOWS THE CONDITIONS UNDER WHICH THEY MAY BE INCORPORATED INTO FEEDINGSTUFFS TO BE AMENDED ; WHEREAS THE USE OF THE GROWTH PROMOTER NITROVIN FOR SWINE , WHICH HAS HITHERTO BEEN INCLUDED IN ANNEX II , HAS BEEN WIDELY TESTED IN THE COMMUNITY ; WHEREAS IT SHOULD THEREFORE BE AUTHORIZED , SUBJECT TO CERTAIN CONDITIONS , AT COMMUNITY LEVEL ; WHEREAS THE USE OF THE ANTIBIOTICS ZINC-BACITRACIN AND FLAVOPHOSPHOLIPOL FOR LAYING HENS , WHICH IS INCLUDED IN ANNEX II , SUBJECT TO CERTAIN CONDITIONS , REQUIRES AN EXTENSION OF THE PERIOD OF AUTHORIZATION IN ORDER TO ALLOW FURTHER TESTING ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ARE AMENDED IN ACCORDANCE WITH THE FOLLOWING ARTICLES . ARTICLE 2 ANNEX I IS AMENDED AS FOLLOWS : 1 . PART A " ANTIBIOTICS " : 1.1 . FOR EACH OF THE ADDITIVES E 700 " ZINC-BACITRACIN " , E 704 " OLEANDOMYCIN " , E 710 " SPIRAMYCIN " , E 711 " VIRGINIAMYCIN " AND E 712 " FLAVOPHOSPHOLIPOL " FOR POULTRY THE PARTICULARS IN THE COLUMNS HEADED " SPECIES OF ANIMAL " , " MAXIMUM AGE " , " MINIMUM CONTENT " AND " MAXIMUM CONTENT " SHALL IN EACH CASE READ AS FOLLOWS : ( SEE O.J . N L 4 OF 9 . 1 . 76 ) 1.2 . FOR THE ADDITIVE E 712 " FLAVOPHOSPHOLIPOL " , THE FIGURE " 0 * 5 " IN THE COLUMN HEADED " MINIMUM CONTENT " IS REPLACED WITH RESPECT TO POULTRY BY THE FIGURE " 1 " . 2 . PART J " GROWTH PROMOTERS " : THE TEXT AGAINST ITEM E 800 " NITROVIN " IS AMENDED AS FOLLOWS : ( SEE O.J . ) ARTICLE 3 ANNEX II IS AMENDED AS FOLLOWS : 1 . PART A " ANTIBIOTICS " : 1.1 . FOR ADDITIVE N 15 " ZINC-BACITRACIN " , THE FIGURE " 20 " IN THE " MAXIMUM CONTENT " COLUMN RELATING TO LAYING HENS IS REPLACED BY THE FIGURE " 100 " AND THE DATE " 30 JUNE 1976 " UNDER " PERIOD OF AUTHORIZATION " IS REPLACED BY " 30 JUNE 1977 " . 1.2 . FOR ADDITIVE N 16 " FLAVOPHOSPHOLIPOL " , THE DATE " 30 JUNE 1976 " UNDER " PERIOD OF AUTHORIZATION IS REPLACED BY " 30 JUNE 1977 " . 2 . PART E " OTHER ADDITIVES " : FOR ADDITIVE N 6 " NITROVIN " , THE WORD " SWINE " IN THE COLUMN HEADED " SPECIES OF ANIMAL " IS DELETED . ARTICLE 4 MEMBER STATES SHALL BRING INTO FORCE , BY 1 APRIL 1976 AT THE LATEST , THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 15 DECEMBER 1975 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION